DETAILED ACTION
	In Reply filed on 09/07/2022, claims 1-4, 6, 8-13, 15, 17, 19, and 21-22 are pending. Claims 1, 17, and 21 are currently amended. Claims 5, 7, 14, 16, 18, 20, and 23 are previously/currently cancelled, and no claim is newly added. Claims 1-4, 6, 8-13, 15, 17, 19, and 21-22 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the element of “an annular die” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claims 1, 17, and 21 recite the limitation “a viscous polymer” in line 2. All polymer has their intrinsic viscosity. Here, the limitation would be interpreted as “a polymer having any viscosity.” 
Claim 1 recites the limitations of “a plastic melt” (line 4) and “a cooled plastic melt” (line 15). The limitations would be interpreted as that the latter “a cooled plastic melt” is the same material as the former “a plastic melt” which is cooled through the cooling element as recited in line 13. 
Claim 17 recites the limitations of “a plastic melt” (lines 4-5) and “a cooled plastic melt” (line 9). The limitations would be interpreted as that the latter “a cooled plastic melt” is the same material as the former “a plastic melt” which is guided through a cooling element within said passage as recited in line 6. 
Claim 21 recites the limitations of “a first plastic melt” (line 5) and “a cooled first plastic melt” (line 9). The limitations would be interpreted as that the latter “a cooled first plastic melt” is the same material as the former “a first plastic melt” which is guided through a cooling element within said passage as recited in lines 6-7. 
Claim 21 recites the limitations of “a second plastic melt” (line 15) and “the cooled second plastic melt” (line 21). The limitations would be interpreted as that the latter “the cooled second plastic melt” is the same material as the former “a second plastic melt” which is guided through a cooling element within said passage as recited in line 18. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-13, 15, 17, 19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 17, and 21 recite the limitation “an annular die” in lines 23, 23, and 32, respectively. It is unclear whether the underlying term “an annular die” is the same as the forming tool including a mandrel (claim 1 lines 18-19: the forming tool includes a mandrel; claim 17 line 17: a mandrel of a forming tool; claim 21 line 11: the forming tool annularly between a mandrel) or not.  Instant Specification discloses that “the forming tool 8 may include a die element, in particular an annular die” (Instant Specification: ¶ [0047]; FIGURES 1-2, as published). However, Instant Specification does not support the forming tool having a mandrel AND an annular die, respectively (see FIGURES 1, 2). For the purpose of examination, the term “an annular die” would be interpreted as “the forming tool including a mandrel.”  Of note, if “the forming tool having a mandrel” and “an annular die” are different elements, each element should be specified in the instant Drawings (see Drawing Objection).   
Claims 2-4, 6, 8-13, 15, 19, and 22 are rejected under 35 U.S.C. 112(b) as being dependent from either claims 1, 17, or 21. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-13, 15, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heusser (US 20150087733 A1, hereinafter Heusser) in view of Dahl et al. (US 20120305083 A1, hereinafter Dahl) and Hackl (US 20100301526 A1, hereinafter Hackl). 
Regarding claim 1, Heusser discloses a method for manufacturing low density foams using a static mixer with a mixer insert which enables the temperature of a plastic melt to be homogenized over the entire cross-section (abstract). Heusser further discloses the method with the following limitations as recited in claim 1:  
A method for the manufacture of low density foams containing a plastic material (abstract), 
wherein the plastic material comprises a viscous polymer (¶ [0058]: the device is principally suitable for mixing and cooling or heating of any flowable medium such as a liquid or a gas, in particular for viscous or very viscous fluids, such as polymers; of note, although a final product of Heusser is a low-density foam, the foam is made of a viscous polymer (melt) of polypropylene and polyethylene (¶ [0029]), which is the same polymer material as disclosed in the Instant Specification (¶ [0026], as published in US 20190054676 A1)),
wherein the plastic material comprises at least one of polyethylene or polypropylene (¶ [0029]: the inventive method can be used for the manufacture of low polystyrene, polypropylene, polyethylene, polyethyleneterephthalate, polyvinylchloride, polyacrylnitrile, polyamide, polyester, polyacrylate, polylactic acid (PLA) and other biopolymers or mixtures thereof), 
wherein the plastic material is melted in an extruder so that a plastic melt is obtained (¶ [0106]: a polymer is melted in the first extruder 201 to a polymer melt), 
wherein the extruder includes a passage, a conveyor is arranged in the passage (¶ [0106]: this extrusion arrangement consists of a first extruder 201, a second extruder 211, a transfer line connecting the first extruder 201 with the second extruder 211, and a die element 240 through which the polymer melt leaves the extrusion arrangement; i.e., a series of the arrangements forms a passage; FIGURE 9: a conveyor 202 is arranged in the extrusion arrangement),
wherein the passage has a first end (FIGURE 9: the end of the extruder near a feed hopper 205), 
wherein the plastic material is introduced downstream of the first end into the passage (FIGURE 9: through a feed hopper 205 which is located in downstream of the first end), 
wherein the plastic material is conveyed through the passage and is converted into a plastic melt (¶ [0106]: a polymer is melted in the first extruder 201 to a polymer melt), 
wherein the passage has a second end (FIGURE 9: downstream of die element 240), 
wherein the plastic melt is directed through the passage into a forming tool (¶ [0106]: a die element 240, through which the polymer melt leaves the extrusion arrangement), 
wherein the low density foam is produced by means of the forming tool (¶ [0106]: a die element 240, through which the polymer melt leaves the extrusion arrangement; of note, one of ordinary skill in the art would reasonably consider the die element is a tool shaping plastic melt (i.e., forming tool)),
wherein the plastic melt is guided through a cooling device (static mixer 230; ¶ [0106]: the melt is guided through a static mixer 230, whereby the static mixer has a mixer insert 3, by which the temperature of the melt is homogenized over the entire cross-section and which is cooled or heated contemporaneously to reach the exact melt temperature, and thereafter the temperature-stabilized cooled melt is discharged by a die element 240), 
wherein the cooling device includes a cooling element and a mixing element, which are arranged in an interior of the passage (¶ [0109]: the mixer insert 3 comprises a first group 5 of web elements and a second group 6 of web elements, whereby the first group 5 of web elements extends along a common first group plane 7 and the second group 6 of web elements extends along a second common group plane 8. In particular at least a portion of the web elements 9, 10 can contain channels 11, 12, whereby the channels extend from a first end 13 of the web element 11 to a second end 14 of the web element 11, whereby the cladding element 2 contains each a corresponding channel which is in fluidic connection with the first end 13 and the second end 14 of the web element; ¶ [0110]: advantageously the melt temperature can be controlled after the mixer insert by a coolable or heatable mixer insert 3; FIGURES 3 and 7-9; claims 2, 12; i.e., the mixer includes several web elements which mix and cool the plastic melt. Among the several web elements, a plurality of web elements which are connected to a fluidic channel, here the web elements 9 and 10, are cooling elements. Moreover, the mixer insert 3 is located in the interior passage as shown in FIGURE 9), 
wherein the plastic melt flows around the cooling element and the mixing element, so that the plastic melt is cooled through the cooling element and the plastic melt is mixed by the mixing element (¶ [0109], ¶ [0110]; FIGURES 3 and 7-9; claims 2, 12: as mentioned right above paragraph), 
wherein the cooling element is arranged at least partially within the mixing element to prevent a sagging effect by providing a cooling of the plastic melt (¶ [0106], ¶ [0109], ¶ [0110]; FIGURES 3 and 7-9; of note, the temperature of the melt is stabilized and homogenized over the entire cross-section through the static mixer 230 including the cooling element so that the melt is cooled. The cooled melt has a corresponding increase of the viscosity of the melt, and thus, a sagging effect which is occurring due to natural gravitational force applied to the melt (as disclosed in the Instant Specification ¶ [0002]) would be diminished or prevented; ¶ [0017]: the paragraph discloses that the mixer inserts achieve a homogeneous melt temperature by cooling in the melt cross-section downstream of the mixer inserts; of note, although Heusser does not explicitly disclose that the homogeneous melt temperature by a cooling of the mixer insert is to prevent a sagging effect of the plastic melt, the homogeneous melt temperature is what the Applicant intends to achieve to prevent a sagging effect by cooling of the plastic melt as disclosed in the Instant Specification (¶ [0013]-¶ [0014], as published in US 20190054676 A1); ¶ [0113]: before, during or after the milling process (i.e., forming process), the melt is hardened by cooling; of note, it is well known that the plastic melt used for the extrusion-based forming process is hardened by cooling, and by the hardening, the plastic melt does not flow or deform (i.e., sag)), 
wherein the cooling device is arranged in the passage upstream of the forming tool (¶ [0106]: the melt is guided through a static mixer 230, whereby the static mixer has a mixer insert 3, by which the temperature of the melt is homogenized over the entire cross-section and which is cooled or heated contemporaneously to reach the exact melt temperature, and the temperature stabilized cooled melt is discharged by a die element 240, 250), 
wherein a maximum temperature of the plastic melt differs from a minimum temperature of the plastic melt at the second end of the passage by not more than 10 degrees Celsius, so that the plastic melt downstream of the cooling device is homogenized over a flow cross section (¶ [0108]: the temperature of the melt can be homogenized advantageously by the mixer insert 3, such that the lowest and the highest temperature differ less than 5 degrees Celsius in the melt cross-section downstream of the mixer insert 230; Heusser’s temperature difference less than 5 degrees Celsius downstream of static mixer 230  anticipates the recited difference range, not more than 10 degrees Celsius, and  although Heusser does not explicitly teach that the temperature range over a flow cross section at the second end (i.e., downstream of die element 240) are not more than 10 degree Celsius, it would be obvious to one of ordinary skill in the art that Heusser’s temperature difference less than 5 degrees Celsius downstream of static mixer 230 is likely to be maintained or not more than 10 degrees Celsius during the forming process).
Although Heusser discloses a method of manufacturing low density foams using a forming tool (a die element 240) and it means that any shape of foams including a tube can be made through the forming tool, Heusser does not specifically disclose that (1) the passage in the forming tool includes a mandrel, so that the cooled plastic melt flows from the passage into an annular passage arranged in the forming tool, (2) the annular passage is arranged around the mandrel, and (3) the cooling device is arranged in the passage upstream of the annular passage (of note, “the cooling device is arranged in the passage of upstream of the forming passage (i.e., die element 240)” is already taught by Heusser), and (4) the tube leaves the annular passage of the forming tool through an annular die has wall thickness of at least 20 mm. 
	Dahl discloses a method and an apparatus for producing, by co-extrusion, a twin-layer polyethylene (“PE”) pipe having excellent strength and durability in an inexpensive way (abstract, ¶ [0012], ¶ [0015]). As a forming tool, the apparatus includes a multi-layer pipe die head 15 which is capable of receiving the output of the screw extruders and directing it into concentric annuli to form the two-layer pipe (i.e., tube) (¶ [0026]; FIGURES 2 and 3). Dahl further discloses that from the first and second inlet ports the molten PE flows through distribution passages in the die head 15 into an inner annular zone, and then over a frusto-conical forming mandrel, and finally through a sizing orifice 16 (¶ [0030]; FIGURE 1). However, Dahl is silent to any need of cooling of molten resin before reaching the die, and does not specifically teach why the cooling device is arranged in the passage upstream of the annular passage. 
	Hackl teaches that a device for extruding plastic profiles, preferably plastic tubes, to which plasticized bulk plastic can be fed, and comprising a plurality of ring channels (5) combined by means of a flow conjunction (4) to a common melt channel (2), and the tool (1) is divided into three functional areas, wherein the three functional areas are a distribution area (7), a cooling area (8), and a forming area (9), wherein cooling channels (3) are disposed about the ring channels (5) in the cooling area (8) in order to remove heat from the molten plastic as uniformly as possible over the entire wall thickness of the pipe (abstract, ¶ [0007]; FIGURE 1). The melt is fed to the feed channels (6) from the extruder or extruders at the locations A, B, C and distributed among the annular channels 5, the cooling region 8, in which the annular channels 6 are provided with cooling channels 3, and the shaping region 9, in which the pre-cooled melt flows together (¶ [0020]). Thus, the cooling device (cooling channel 3 in the cooling region 8) is in the passage upstream of the annular passage in the forming area 9. Moreover, Hackl teaches that each of the feed channels (6) in the distributing region may be assigned an extruder, whereby multilayer pipes can be produced in an extremely simple way (¶ [0011]).  
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to combine or substitute the die element (i.e., forming tool) of Heusser with the multi-layer pipe die head having a mandrel and a sizing orifice, as taught by Dahl, in order to manufacture a multi-wall plastic pipe having excellent strength and durability in an inexpensive way (Dahl: ¶ [0012], ¶ [0015]), and thus, to have the passage of molten plastics to include a cooling device (static mixer 230) of Heusser in the passage upstream of the annular forming passage as motivated by Hackl in order to obtain the multi-wall pipe as uniformly as possible over the entire wall thickness of the pipe (Hackl: ¶ [0007]). 
Furthermore, Heusser in view of Dahl and Hackl, as presented right above, teaches all the claimed limitations, but does not specifically teach that the tube leaving the annular passage of the forming tool has a wall thickness of at least 20 mm. 
In this case, when the tube (regardless of the wall thickness of the tube, for example, having a wall thickness of at least 20 mm) is produced by identical or substantially identical process as recited in claim 1 and as taught by modified Heusser, a prima facie case of anticipation or obviousness is established to the claimed method and the product (i.e., tube having a wall thickness as recited). See MPEP 2112.01 I. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
In addition, a recitation of the relative dimensions of the final tube product, which are variable depending on a need of the tube, and the limitations would not make the claim to be patentably distinct from the prior art (see MPEP 2144.04 IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Thus, claim 1 is rejected under 35 U.S.C. §103.
Regarding claims 2 and 3, Heusser discloses a device for static mixing and heat exchange consists of a cladding element 2 and a mixing insert 3, and the mixer insert 3 comprises a plurality of web elements such as 9 and 10 arranged crosswise to each other along a plurality of groups such as 5 (and 15, 25, and 35 parallel to 5) and 6 (and 16, 26, and 36 which are parallel to 6) extending along the passage (¶ [0074]-¶ [0076]; FIGURES 1-3). Heusser also discloses at least a portion of the web elements 9, 10 can contain channels 11, 12, whereby the channels extend from a first end 13 of the web element 11 to a second end 14 of the web element 11, whereby the cladding element 2 contains each a corresponding channel which is in fluidic connection with the first end 13 and the second end 14 of the web element (¶ [0109]; FIGURES 1-3). Here, the mixer includes several web elements which mix and cool the plastic melt. Among the several web elements, a plurality of web elements which are not connected to a flow channel would be the mixing elements only. Thus, claims 2 and 3 are rejected under 35 U.S.C. §103.
 	Regarding claim 4, Heusser discloses at least a portion of the web elements 9, 10 can contain channels 11 and 12 (i.e., a cooling passage), whereby the channels extend from a first end 13 of the web element 11 to a second end 14 of the web element 11, whereby the cladding element 2 contains each a corresponding channel which is in fluidic connection with the first end 13 and the second end 14 of the web element (¶ [0109]; FIGURES 1-3). Thus, claim 4 is rejected under 35 U.S.C. §103.
	Regarding claim 6, Heusser in view of Dahl and Hackl, as applied to claim 1 above, teaches all the claimed limitations, but does not specifically teach that the tube has an outer diameter of at least 100 mm. 
A recitation of the relative dimensions of the final tube product, which are variable depending on a need of the tube, and the limitations would not make the claim to be patentably distinct from the prior art (see MPEP 2144.04 IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.). Thus, claim 6 is rejected under 35 U.S.C. §103.
	Regarding claims 8, 9, and 10, Heusser teaches all the claimed limitations, but does not specifically teach that 1) the tube comprises at least two layers, 2) each of the layers which comprises at least 10 % by weight of the plastic material of the plastic material melted in the extruder is cooled by means of the cooling device, and 3) each of the layers is produced by a respective extruder, wherein each of the layers is guided through a separate passage, as recited in claims 8, 9, and 10, respectively. 
	Dahl discloses that to produce the multi-layer pipe, two or more screw-type extruders are used one extruder for each material or layer in the pipe, and for a double-layer pipe, two extruders are used (¶ [0027]; FIGURE 1). It is obvious that each of the layers is produced by a respective extruder, and each of the layers is guided through a separate passage. Dahl also discloses that a two-inch DR11 double-layer layer pipe was made by co-extruding an outer layer of PE4710 PE material with and an inner layer of Dowlex® 2344 PE-RT copolymer material (polyethylene of raised temperature resistance) to which was added 1000 ppm each of Irganox 1330, 1010 and 1076 (¶ [0037]). It is obvious that each layer comprises at least 10 % by weight of the plastic melt (i.e., an outer layer and an inner layer are made of melt PE4710 PE and melt Dowlex® 2344 PE-RT with an additive in a level of 1000 ppm, respectively, without other additives). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the apparatus of modified Heusser having the multi-layer pipe die head with a mandrel and a sizing orifice (as applied to claim 1) to have the multiple extruders corresponding to each layer of a tube, as taught by Dahl, so that to allow the plastic melt from each extruder is cooled by a cooling device and later to be co-extruded through the multi-layer pipe die head, in order to yield predictable results and a reasonable expectation of successful results of manufacturing a multi-layer plastic tube having excellent strength and durability (e.g., resistance to UV degradation and improved resistance to oxidation) in an inexpensive way (Dahl: ¶ [0012], ¶ [0015]). 
	Regarding claim 11, Heusser discloses the extrusion arrangement consists of a first extruder 201, a second extruder 211, a transfer line connecting the first extruder 201 with the second extruder 211 and a die element 240 through which the polymer melt leaves the extrusion arrangement (¶ [0106]) (i.e., a series of the arrangements forms a passage), and a conveyor 202 is arranged in the extrusion arrangement as shown in FIGURE 9. Although Heusser does disclose that the conveyor 202 is located in the extrusion arrangement, Heusser does not specifically teach that the conveyor comprises an extruder screw which is arranged in the passage.  
	Dahl discloses that to produce the multi-layer pipe of this invention, two or more screw-type extruders are used one extruder for each material or layer in the pipe (¶ [0027]; FIGURE 1; of note, here, the conveyor having a screw (as shown in FIGURE 1) is an extruder screw). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to modify the conveyor of modified Heusser (as applied to claim 1) to have an extruder screw as taught by Dahl in order to yield predictable results and a reasonable expectation of successful results of manufacturing a plastic tube having excellent strength and durability in an inexpensive way (Dahl: ¶ [0012], ¶ [0015]). 
	Regarding claims 12, and 13, Heusser discloses the extrusion arrangement consists of a first extruder 201, a second extruder 211, a transfer line 215 connecting the first extruder 201 with the second extruder 211, a static mixer 230 having a mixer insert 3 which the plastic melt is guided through, and a die element 240 through which the polymer melt leaves the extrusion arrangement (¶ [0106]; FIGURE 9), and a conveyor 202 is arranged in the extrusion arrangement as shown in FIGURE 9. Thus, Heusser teaches that the passage includes a first passage portion (i.e., the passage upstream of the static mixer 230) containing the conveyor, wherein the passage contains a second passage portion (i.e., the passage of the static mixer 230) which adjoins the first passage portion, wherein the passage contains a third passage portion (i.e., the passage of the die element 24) adjoining the second passage portion, wherein the third passage portion contains the forming tool, as recited in claim 12 (FIGURE 9). 
Moreover, Heusser teaches that the cooling device (i.e., a static mixer 230 having a mixer insert 3) is arranged in the second passage portion (i.e., the passage of the static mixer 230), such that the plastic melt in the second passage portion passes through the cooling device, as recited in claim 13, and the cooling device is arranged upstream of the forming tool (die element 24). Thus, claims 12, 13, and 16 are rejected under 35 U.S.C. §103.	
Regarding claim 15, Heusser teaches all the claimed limitations but does not specifically teach that discloses a percentage of polyethylene or polypropylene is at least 50% by weight. 
Dahl  discloses that a two-inch DR11 double-layer layer pipe was made by co-extruding an outer layer of PE4710 PE material with and an inner layer of Dowlex® 2344 PE-RT copolymer material (polyethylene of raised temperature resistance) to which was added 1000 ppm each of Irganox 1330, 1010 and 1076 (¶ [0037]). A third run of two-inch DR11 pipe was made for control purposes by extruding a solid-wall pipe of PE4710 PE material having no inner oxidation-resistant wall (¶ [0038]). It is obvious that the outer layer of PE4710 PE material (¶ [0037]) or a pipe solely made of PE4710 PE material (¶ [0038]) comprises polyethylene at least 50 % by weight. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to modify the method of modified Heusser to include PE4710 PE or other types of PE material as a whole plastic material as taught by Dahl in order to yield predictable results and a reasonable expectation of successful results of manufacturing a plastic tube having excellent strength and durability in an inexpensive way (Dahl: ¶ [0012], ¶ [0015]).
Regarding claim 17, Heusser discloses a method for manufacturing low density foams (abstract), comprising the following steps of, as recited in claim 17 (see FIGURES 9): 
wherein the plastic material comprises a viscous polymer (¶ [0058]: the device is principally suitable for mixing and cooling or heating of any flowable medium such as a liquid or a gas, in particular for viscous or very viscous fluids, such as polymers; of note, although a final product of Heusser is a low-density foam, the foam is made of a viscous polymer (melt) of polypropylene and polyethylene (¶ [0029]), which is the same polymer material as disclosed in the Instant Specification (¶ [0026], as published in US 20190054676 A1)e),
melting a mass of plastic material within a passage of an extruder to obtain a25 plastic melt (¶ [0106]: a polymer is melted in the first extruder 201 to a polymer melt), 
wherein the plastic material comprises at least one of polyethylene or polypropylene (¶ [0029]: the inventive method can be used for the manufacture of low polystyrene, polypropylene, polyethylene, polyethyleneterephthalate, polyvinylchloride, polyacrylnitrile, polyamide, polyester, polyacrylate, polylactic acid (PLA) and other biopolymers or mixtures thereof); 
guiding the plastic melt through a cooling device (a static mixer 230), wherein the cooling device comprises a cooling element ( a mixer insert 3 in the static mixer 230) within said passage to cool the plastic melt and a mixing element within said passage to mix the cooling plastic melt (¶ [0106]: a polymer is melted in the first extruder 201 to a polymer melt, and then, the melt is guided through a static mixer 230, whereby the static mixer has a mixer insert 3, by which the temperature of the melt is homogenized over the entire cross-section and which is cooled or heated contemporaneously to reach the exact melt temperature, and thereafter, the temperature stabilized cooled melt is discharged by a die element 240)
and wherein the cooling element is arranged at least partially within the mixing element (¶ [0109]: the mixer insert 3 comprises a first group 5 of web elements and a second group 6 of web elements, whereby the first group 5 of web elements extends along a common first group plane 7 and the second group 6 of web elements extends along a second common group plane 8. In particular at least a portion of the web elements 9, 10 can contain channels 11, 12, whereby the channels extend from a first end 13 of the web element 11 to a second end 14 of the web element 11, whereby the cladding element 2 contains each a corresponding channel which is in fluidic connection with the first end 13 and the second end 14 of the web element; FIGURES 3 and 9; i.e., the mixer includes several web elements which mix and cool the plastic melt. Among the several web elements, a plurality of web elements which are connected to a flow channel, here the web elements 9 and 10, are cooling elements); 
wherein the passage has a first end (FGIURE 9: the end of the extruder near a feed hopper 205) and a second end (FIGURE 9: downstream of die element 240),
wherein the cooling device is arranged in the passage between the first end and the second end (FIGURE 9), 
wherein a cooled plastic melt leaves the second end (¶ [0106])
wherein a maximum temperature of the cooled plastic melt differs from a minimum temperature of the cooled plastic melt at the second end of the passage by not more than 10 degrees Celsius, so that the cooled plastic melt downstream of the cooling device is homogenized over a flow cross section (¶ [0108]: the temperature of the melt can be homogenized advantageously by the mixer insert 3, such that the lowest and the highest temperature differ less than 5 degrees Celsius in the melt cross-section downstream of the mixer insert 230; Heusser’s temperature difference less than 5 degrees Celsius downstream of static mixer 230  anticipates the recited difference range, not more than 10 degrees Celsius, and  although Heusser does not explicitly teach that the temperature range over a flow cross section at the second end (i.e., downstream of die element 240) are not more than 10 degree Celsius, it would be obvious to one of ordinary skill in the art that Heusser’s temperature difference less than 5 degrees Celsius downstream of static mixer 230 is likely to be maintained or not more than 10 degrees Celsius during the forming process), 
PC-285PR 15thereafter directing the cooled plastic melt through said passage to form low density foam using a forming tool 240 wherein the low density foam leaves the passage at the second end (¶ [0106]), 
wherein the cooling device is arranged in the passage upstream of a forming tool (¶ [0106]: the melt is guided through a static mixer 230, whereby the static mixer has a mixer insert 3, by which the temperature of the melt is homogenized over the entire cross-section and which is cooled or heated contemporaneously to reach the exact melt temperature, and the temperature stabilized cooled melt is discharged by a die element 240, 250; of note, one of ordinary skill in the art would reasonably consider the die element is a tool shaping plastic melt (i.e., forming tool)), 
wherein the cooling element is arranged at least partially within the mixing element to prevent a sagging effect by providing a cooled plastic melt (¶ [0106], ¶ [0109], ¶ [0110]; FIGURES 3 and 7-9; of note, the temperature of the melt is stabilized and homogenized over the entire cross-section through the static mixer 230 including the cooling element so that the melt is cooled. The cooled melt has a corresponding increase of the viscosity of the melt, and thus, a sagging effect which is occurring due to natural gravitational force applied to the melt (as disclosed in the Instant Specification ¶ [0002]) would be diminished or prevented; ¶ [0017]: the paragraph discloses that the mixer inserts achieve a homogeneous melt temperature by cooling in the melt cross-section downstream of the mixer inserts; of note, although Heusser does not explicitly disclose that the homogeneous melt temperature by a cooling of the mixer insert is to prevent a sagging effect of the plastic melt, the homogeneous melt temperature is what the Applicant intends to achieve to prevent a sagging effect by cooling of the plastic melt as disclosed in the Instant Specification (¶ [0013]-¶ [0014], as published in US 20190054676 A1); ¶ [0113]: before, during or after the milling process (i.e., forming process), the melt is hardened by cooling; of note, it is well known that the plastic melt used for the extrusion-based forming process is hardened by cooling, and by the hardening, the plastic melt does not flow or deform (i.e., sag)). 
Although Heusser discloses a method of manufacturing low density foams using a forming tool (a die element 240) and it means that any shape of foams including a tube can be made through the forming tool, Heusser does not specifically disclose that 1) the plastic melt passes through annularly between “a mandrel” of the forming tool within said passage to form an annular passage and said annular passage is configured to form a tube for passage from an exit end of said annular passage, and 2) the cooling element and the mixing element are arranged upstream of said annular passage (3) the cooling device is arranged in the passage upstream of the annular passage (of note, “the cooling device and mixing element are arranged in the passage of upstream of the forming passage” is already taught by Heusser), and (4) the tube leaving the annular passage from the exit of the forming tool through an annular die has a wall thickness of at least 20 mm.
	Dahl discloses a method and an apparatus for producing, by co-extrusion, a twin-layer polyethylene (“PE”) pipe having excellent strength and durability in an inexpensive way (abstract, ¶ [0012], ¶ [0015]). As a forming tool, the apparatus includes a multi-layer pipe die head 15 which is capable of receiving the output of the screw extruders and directing it into concentric annuli to form the two-layer pipe (i.e., tube) (¶ [0026]; FIGURES 2 and 3). Dahl further discloses that from the first and second inlet ports the molten PE flows through distribution passages in the die head 15 into an inner annular zone, and then over a frusto-conical forming mandrel, and finally through a sizing orifice 16 (¶ [0030]; FIGURE 1). However, Dahl does not specifically teach that 2) the cooling element and the mixing element are arranged upstream of said annular passage.
	Hackl teaches that a device for extruding plastic profiles, preferably plastic tubes, to which plasticized bulk plastic can be fed, and comprising a plurality of ring channels (5) combined by means of a flow conjunction (4) to a common melt channel (2), and the tool (1) is divided into three functional areas, wherein the three functional areas are a distribution area (7), a cooling area (8), and a forming area (9), wherein cooling channels (3) are disposed about the ring channels (5) in the cooling area (8) in order to remove heat from the molten plastic as uniformly as possible over the entire wall thickness of the pipe (abstract, ¶ [0007]; FIGURE 1). The melt is fed to the feed channels (6) from the extruder or extruders at the locations A, B, C and distributed among the annular channels 5, the cooling region 8, in which the annular channels 6 are provided with cooling channels 3, and the shaping region 9, in which the pre-cooled melt flows together (¶ [0020]). Thus, the cooling device (cooling channel 3 in the cooling region 8) is in the passage upstream of the annular passage in the forming area 9. Moreover, Hackl teaches that each of the feed channels (6) in the distributing region may be assigned an extruder, whereby multilayer pipes can be produced in an extremely simple way (¶ [0011]).  
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to combine or substitute the die element (i.e., forming tool) of Heusser with the multi-layer pipe die head having a mandrel and a sizing orifice, as taught by Dahl, in order to manufacture a multi-wall plastic pipe having excellent strength and durability in an inexpensive way (Dahl: ¶ [0012], ¶ [0015]), and thus, to have the passage of molten plastics to include the cooling element (static mixer 230) of Heusser, which is arranged at least partially within the mixing element (i.e., thus both the cooling element and the mixing element are located together), in the passage upstream of the annular forming passage as motivated by Hackl in order to obtain the multi-wall pipe as uniformly as possible over the entire wall thickness of the pipe (Hackl: ¶ [0007]). 
Furthermore, Heusser in view of Dahl and Hackl, as presented right above, teaches all the claimed limitations, but does not specifically teach that the tube leaving the annular passage from the exit end of a forming tool has a wall thickness of at least 20 mm. 
In this case, when the tube (regardless of the wall thickness of the tube, for example, having a wall thickness of at least 20 mm) is produced by identical or substantially identical process as recited in claim 1 and as taught by modified Heusser, a prima facie case of anticipation or obviousness is established to the claimed method and the product (i.e., tube having a wall thickness as recited). See MPEP 2112.01 I. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
In addition, a recitation of the relative dimensions of the final tube product, which are variable depending on a need of the tube, and the limitations would not make the claim to be patentably distinct from the prior art (see MPEP 2144.04 IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Thus, claim 17 is rejected under 35 U.S.C. §103.
	Regarding claim 19, Heusser teaches all the claimed limitations but does not specifically teach that the mandrel is concentrically spaced within said passage to form a tube with an outer diameter at least 100 mm.
	Dahl discloses that from the first and second inlet ports the molten PE flows through distribution passages in the die head 15 into an inner annular zone, and then over a frusto-conical forming mandrel, and finally through a sizing orifice 16 (¶ [0030]; FIGURE 1). It is obvious that the mandrel is concentrically spaced within the passage (FIGURE 1). 
	Moreover, a recitation of the relative dimensions of the final tube product (i.e., an outer diameter at least 100 mm), which are variable depending on a need of the tube, would not make the claim to be patentably distinct from the prior art (see MPEP 2144.04 IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.). 
Therefore, Heusser in view of Dahl and Hackl discloses all the limitations of claim 19 as shown above, and the motivation to combine presented in claim 17 applies equally here. Thus, claim 18 is rejected under 35 U.S.C. §103.
	Regarding claim 21, Heusser in view of Dahl and Hackl teaches all the claimed limitations as shown above regarding claim 17, and further teaches that two or more screw-type extruders are used to produce a multi-layer pipe assigning one extruder for each material or layer in the pipe (Dahl: ¶ [0027]). The extruders are typically displaced from each other at a displacement angle that is conducive to the principal and secondary feeds from the principal and secondary extruders (Dahl: ¶ [0027]; FIGURE 1). Thus, it is obvious to one of ordinary skill in the art a duplicate extrusion arrangement would be integrated into a final forming tool as many as the number of a target layer number, and a multi-layer tube can be made by co-extruding the plastic melt of each layer. Moreover, Hackl teaches that each of the feed channels (6) in the distributing region may be assigned an extruder, whereby multilayer pipes can be produced in an extremely simple way (Hackl: ¶ [0011]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method and the apparatus of Heusser to include another duplicate set of the extrusion arrangement to be integrated into a forming tool, as taught by Dahl, so that to co-extruded two plastic melts, which are extruded through a respective extruder, and to flow from the passage around the mandrel coaxially, in order to manufacture a multi-layer plastic tube having excellent strength and durability in an inexpensive way (Dahl: ¶ [0012], ¶ [0015]), and thus, to have the passage of the two plastic melt from respective extruders to include the cooling element (static mixer 230) of Heusser, which is arranged at least partially within the mixing element (i.e., thus both the cooling element and the mixing element are located together), in the passage upstream of the forming passage as motivated by Hackl in order to obtain the multi-wall pipe as uniformly as possible over the entire wall thickness of the pipe (Hackl: ¶ [0007]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Heusser, Dahl, and Hackl as applied to claim 1 above, and further in view of Richards (US 20080237917 A1).
Regarding claim 22, Heusser in view of Dahl and Hackl teaches all the claimed limitations as applied to claim 1, and further teaches that the cooled melted mass stabilized in temperature through a static mixer insert is discharged over a die and foams to an extrudate (i.e., an article downstream of the die), thereafter the foamed or foaming extrudate is cooled until its solidification, and subsequent to the die element, a cooling device 260 can be foreseen in which the extrudate is cooled until its solidification. (Heusser: ¶ [0001], ¶ [0111]; FIGURE 9). However, modified Heusser does not specifically teach that the cooling device is a channel-shaped cooling section which is of a length of up to 200 m. 
Richards teaches a method for the production of a plastic pipe comprising an inner core and an outer removable skin bonded thereto, which the method comprises co-extruding molten polymeric materials forming the inner core and the outer removable skin layer from one or more extruder dies (abstract). An extrusion apparatus 1 comprises an extruder 2, a sizing die 3 (i.e., the same as a forming tool as recited in claim 1, die element 240 of Heusser, and a pipe die head 15 of Dahl), a first cooling bath 4, a conditioning oven 5 and a second cooling bath 6, and extruded pipe 9, which issues from the extruder die 10, passes through a sizing die 3 and into a first water cooling bath 4 (i.e., a channel-shaped cooling section located downstream of the sizing die 3), enters the conditioning oven 5, and finally, the conditioned pipe passes through a second water cooling bath 6 (i.e., a channel-shaped cooling section located downstream of the sizing die 3) (¶ [0057]; FIGURE 1). Of note, although Richards does not explicitly teach that the cooling bath 4 and/or 6 is channel-shaped, it is obvious that the cooling bath is a channel when the pipe 9 pass through the bath. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the cooling device of modified Heusser to have a cooling bath channel as taught by Richards in order to yield known results or a reasonable expectation of successful results of cooling a tube while it is moving along a production stream.  
Furthermore, modified Heusser further in view of Richards, as presented right above, teaches all the claimed limitations, but does not specifically teach that the cooling section has a length of up to 200 m. 
In this case, a recitation of the relative dimensions of the cooling section, which would be variable depending on several factors such as a temperature of extruded articles, a desired cooling temperature, a cooling capacity of the cooling section, and a space in the facility, etc., the limitations would not make the claim to be patentably distinct from the prior art (see MPEP 2144.04 IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).

Response to Arguments
Claim Interpretation.
The Applicant disagrees (see page 7 or Remarks) that the limitation “a viscous polymer” (claims 1, 17, and 21) is interpreted as “a polymer having any viscosity” and argues that the limitation should be interpreted as “a highly viscous polymer” and/or “a polymer having a density more than 700 kg/m3.”
The Examiner respectfully disagrees with this argument (see the Claim Interpretation). 
It is noted that the features upon which applicant relies (i.e., “a highly viscous polymer” and/or “a polymer having a density more than 700 kg/m3”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Moreover, Instant Specification does not support the density of the polymer. 

Claim 1.
The Applicant argues (see pages 9-10 of Remarks) that Heusser fails to teach the limitation “the plastic material comprises a viscous polymer” as Heusser’s low density foam does not comprise a viscous polymer. 
The Examiner respectfully disagrees with this argument (see the Claim Interpretation and the 35 USC 103 rejection of claim 1). 
Although a final product of Heusser is a low-density foam, Heusser teaches that the foam comprises a viscous polymer (melt) of polypropylene and polyethylene (¶ [0029]), which is the same polymer material as disclosed in the Instant Specification (¶ [0026], as published in US 20190054676 A1). The argument that the foam of Heusser contains gas and is composed of two phases is not relevant. 
The Applicant stated the following (see pages 10-11 and 12 of Remarks): 
    PNG
    media_image1.png
    244
    829
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    374
    831
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    350
    972
    media_image3.png
    Greyscale

The Examiner respectfully disagrees with this argument (see the paragraphs of the 35 USC 103 rejection of claim 1). Heusser teaches that the polymer melt leaves the extrusion arrangement through a die element 240, and subsequent to the die element, a cooling device 260 can be foreseen in which the extrudate is cooled until its solidification (¶ [0106], ¶ [0111]; FIGURE 9), and it would be obvious to one of ordinary skill in the art that the die element is a tool for shaping the polymer melt (i.e., forming tool). Regarding the Applicant’s statements - (1) Heusser’s die element is an opening into the environment, (2) the recited forming tool does not have an opening, and thus, (3) the function of the forming tool is different from the operation of the die element, the statements are not relevant because (A) the Examiner does not find any support of the opening to the environment in Heusser, (B) whether the forming tool has an opening or not is not recited, and (C) function of the forming tool is different from the die element as an element used for forming a shape from the plastic melt.
The Applicant stated the following (see pages 11-12 of Remarks):

    PNG
    media_image4.png
    412
    841
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    172
    830
    media_image5.png
    Greyscale

The Examiner respectfully disagrees with this argument as it seems the argument is based on the misunderstanding of the OA.  The Examiner clarify that “a sagging effect which is occurring due to natural gravitational force applied to the melt would be diminished or prevented” (see the 35 USC 103 rejection of claim 1). The clarification is consistent with the instant disclosure that a sagging effect occurs due to the gravitational force (Instant Specification: ¶ [0002]).  
The Applicant stated the following (see pages 12-13 of Remarks):

    PNG
    media_image6.png
    502
    940
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    512
    963
    media_image7.png
    Greyscale

The Examiner respectfully disagrees with this argument (see the 35 USC 112(b) rejection and the 35 USC 103 rejection of claim 1). Dahl teaches a forming tool having a mandrel forms an annular passage and the tube leaves the annular passage through an annular die (Dahl: ¶ [0026], ¶ [0030]; FIGURES 1, 2, 3, annotated FIGURE 1 below).

    PNG
    media_image8.png
    470
    689
    media_image8.png
    Greyscale
[AltContent: textbox (Annotated FIGURE 1 of Dahl.)] 

Regarding the Applicant’s arguments that have not been specifically pointed out in this response as pointing out some limitations that each Dahl and Hackl does not teach, the Examiner respectfully disagrees with the arguments.  Those arguments are relevant to the Examiner’s statement regarding a respective claim in the 103 rejections (updated or maintained), or one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim 6.
The Applicant argues (see pages 16-17 of Remarks) that modified Heusser fails to teach the limitation “the tube has an outer diameter of at least 100 mm” as Heusser, Dahl, and/or Hackl does not teach the limitation. 
The Examiner respectfully disagrees with this argument (the 35 USC 103 rejection of claims 1 and 6). A recitation of the relative dimensions of the final tube product (i.e., an outer diameter of at least 100 mm), which are variable depending on the need of the tube, would not make the claim to be patentably distinct from the prior art.  
Moreover, the Examiner disagrees with the Applicant’s statement – “Hackl and Dahl have acknowledged that thick-walled tube in particular with outer diameter of at least 100 mm could not be produced, therefore they have invented solutions to avoid the manufacture of a thick-walled tube” (pages 16-17). Although Hackl and Dahl demonstrate a tube/pipe having a wall thickness of less 20 mm and an outer diameter of less than 100 mm (Dahl: ¶ [0036]-¶ [0039]: two-inch DR11 (a ratio of the pipe diameter to minimum wall thickness=11) with a wall thickness 0.216-0.230 inches), the Examiner emphasizes that no references disclose that it is impossible to make a tube having a wall thickness of at least 20 mm (as recited in claim 1) and an outer diameter of at least 100 mm (as recited claim 6) as the Applicant alleged. 
Rather Dahl discloses that a wall thickness varies in accordance with a ratio of wall thickness to diameter so as to maintain an allowable hoop stress, and therefore larger pipes will have greater wall thickness than smaller pipes for the same allowable internal pressure (Dahl ¶ [0002]). Hackl discloses problems involved with increasing pipe wall thickness in prior art, and the disclosed invention tried to solve the problems (Hackl ¶ [0003]- ¶ [0007]), which is consistent with the motivation of the Instant Invention.  

Claim 8.
The Applicant argues (see pages 17-18 of Remarks) that modified Heusser fails to teach the limitations of claim 8. 
The Examiner respectfully disagrees with this argument (see the 35 USC 103 rejection of claim 8). 
Above all, the argument is not relevant to the claimed limitation. Regardless of the relevancy of the Applicant’s argument, the Examiner sets forth that the Applicant’s statement – “… two layers are melt-bonded cohesively together … this is the reason why Dahl would not provide a cooling upstream of the forming tool” – is a mere conclusory statement without any support. Moreover, the existence of the cooling chamber downstream of the forming tool in Dahl does not limit or teach away any possible combination or modification of the upstream of the forming tool to a cooling device. 

Claim 9.
The Applicant argues (see pages 18-19 of Remarks) that modified Heusser fails to teach the limitations of claim 9 because the claim limitation is misunderstood, stating that the claim refers to that the portion (i.e., 10% by weight of the plastic melt) of the plastic melt is cooled by a cooling device.  
The Examiner respectfully disagrees with this argument (see the 35 USC 103 rejection of claim 9). 
	At first, the claim recites “each of the layers (subject) which comprises at least 10% by weight of the plastic melt of the plastic material melted in the extruder is (verb) cooled by means of the cooling device.”  The claim literally means that each layer is cooled by the cooling device” and “each layer comprises at least 10% by weight of the plastic melt of the plastic material melted in the extruder.”  Instant Specification discloses that “each of the layers comprising at least 10% by weight of the polymer melt can be cooled by means of a cooling device” (Instant Specification: ¶ [0021], as published), the Examiner believes that the instant disclosure is consistent with the Examiner’s claim interpretation.
	Secondly, the Applicant’s alleged interpretation - “the portion (i.e., at least 10% by weight of the plastic melt) is cooled by the cooling device” – does not make sense. Heat is always transferred unless a system is fully isolated and reached in temperature equilibrium. The Examiner believes that a level of heat transfer (in this case, a portion cooled by the cooling device) cannot be defined by a weight portion (e.g., 10% by weight of the plastic melt) of the plastic melt. How can only 10% by weight of the plastic melt be selectively cooled without transferring of heat energy?  Moreover, the Applicant intended to achieve a homogenized plastic melt whose temperature is essentially constant with respect to a cross-sectional area of the plastic melt (Instant Specification: ¶ [0013]-¶ [0014], claim 1). The Applicant’s interpretation does not seem to consistent to the instant invention. 
	 If the Applicant assures that Examiner’s claim interpretation not correct, it is suggested to amend the claim to mean as the Applicant intended with a clear support in Instant Specification. 

Claim 11.
The Applicant argues (see pages 19-20 of Remarks) that modified Heusser fails to teach the limitations of claim 11 as Dahl’s screw-type extruder does not teach “an extruder screw.” 
The Examiner respectfully disagrees with this argument (see the 35 USC 103 rejection of claim 11). Dah’s screw-type extruder shows an extruder screw that is similar enough to be an extruder screw as disclosed in Instant Specification (see Dahl: FIGURE 1; Instant Specification: FIGURE 1).    

Claims 12 and 13.
The Applicant argues (see pages 20-22 of Remarks) that modified Heusser fails to teach the limitations of claims 12 and 13 as the Examiner incorrectly cited Heusser. 
The Examiner respectfully disagrees with this argument (see the 35 USC 103 rejection of claims 12 and 13). In consideration of FIGURE 9 and ¶ [0106] of Heusser, the Examiner reasonably believes that Heusser teaches “a static mixer 230 having a mixer insert which the plastic melt is guided through.” Although Heusser does not literally disclose that “first,” “second,” and “third” passage portions of the passage, Heusser’s passage (as shown in FIGURE 9) can be considered as the recited passage portions. 

Claim 15.
The Applicant stated the following (see pages 22-23 of Remarks):

    PNG
    media_image10.png
    705
    948
    media_image10.png
    Greyscale

The Examiner still reasonably interprets that Dowlex® 2344 PE-RT copolymer material, which is an ethylene-octane copolymer resin, is a type of polyethylene. Regardless of whether Dowlex® 2344 PE-RT copolymer is polyethylene or not, what is the content of polyethylene in Dowlex® 2344 PE-RT copolymer, or what is the content (i.e., inner layer portion) of Dowlex® 2344 PE-RT copolymer in Dahl’s pipe, an outer layer of PE4710 PE material (Dahl: ¶ [0037]) or a pipe solely made of PE4710 PE material (Dahl: ¶ [0038]) teaches all the claimed limitations.    

Independent claim 17 and 21.
The Applicant argues (see pages 23-32 of Remarks) that modified Heusser fails to teach the limitations of claims 17 and 21. 	
The Examiner respectfully disagrees with this argument (see the 35 USC 103 rejection of claims 17 and 21) at least for the same reason as presented above in the response regarding claim 1.

Overall, regarding the Applicant’s arguments that have not been specifically pointed out in this response, the Examiner respectfully disagrees with the arguments. Those arguments are relevant to the Examiner’s response which is already mentioned above regarding the independent claim (claim 1, 17, or 21) or the Examiner’s statement regarding a respective claim in the 103 rejections (updated or maintained). Otherwise, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonnebat (US 4,216,253 A) teaches a molding process for the fabrication of hollow shaped articles (abstract). 
Parrinello (US 20190263045 A1) teaches a method for forming an object made of a polymeric material through a blowing of air into a tubular body (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744